DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9022 and 24 have been amended.
Claims 8 and 31 have been cancelled.
Claim 1-4, 9-22, 24-27 and 32-45  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1-4, 9022 and 24, and the cancellation of claims 8 and 31, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Knaust et al. and Giuffre et al. do not teach “dynamically adapt the number of pooled risk exposure components by the automated resource pooling system to a range where non-covariant occurring risks covered by the automated resource pooling system affect only a proportion of a total pooled risk exposure” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that individuals, corporate bodies and/or legal entities are confronted with many forms of active and passive risk management to hedge and protect against the risk of certain losses and events. So a need exists to organize these human interactions through patient data-triggered insurance using the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc.  Applicant’s system/method provides patient data-triggered insurance and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection 
Claim(s) 1-4, 9-22, 24-27 and 32-45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 24 is/are directed to the abstract idea of “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 9-22, 24-27 and 32-45 recite an abstract idea.
Claim(s) 1 and 24 is/are directed to the abstract idea of “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 9-22, 24-27 and 32-45 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium/apparatus for performing the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc., that is “patient data-triggered insurance,” etc. The limitation of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-4, 9-22, 24-27 and 32-45 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium/apparatus for performing the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc., that is “patient data-triggered insurance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-4, 9-22, 24-27 and 32-45 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, displays, networks (Applicant’s Specification [0029], [0033]), etc.) to perform steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claims 1-4, 9-22, 24-27 and 32-45 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, displays, networks, etc.). At paragraph(s) [0029], [0033], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, displays, networks,” etc. to perform the functions of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. The recited “processors, computers, displays, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-4, 9-22, 24-27 and 32-45 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-4, 9-22, 25-27 and 32-45 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-4, 9-22, 25-27 and 32-45 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-4, 9-22, 25-27 and 32-45 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 24.

Response to Arguments
Applicant’s arguments filed 1/21/2022 with respect to claims 1-4, 9-22, 24-27 and 32-45 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/21/2022.
Applicant’s arguments filed on 1/21/2022 with respect to claims 1-4, 9-22, 24-27 and 32-45 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Knaust et al. and Giuffre et al. do not render obvious the present invention because Knaust et al. and Giuffre et al. do not disclose “dynamically adapt the number of pooled risk exposure components by the automated resource pooling system to a range where non-covariant occurring risks covered by the automated resource pooling system affect only a proportion of a total pooled risk exposure,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Knaust et al. and Giuffre et al. to the amended limitations have been found persuasive. Knaust et al. and Giuffre et al. do not teach “dynamically adapt the number of pooled risk exposure components by the automated resource pooling system to a range where non-covariant occurring risks covered by the automated resource pooling system affect only a proportion of a total pooled risk exposure.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 9/21/2021 and incorporated herein.
Information Processing Computer
Further, Applicant’s claimed invention is directed to “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, [0001]) through the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computers, displays, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, computers, displays, networks” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Significantly More
The Examiner is not persuaded that “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0029], [0033] describing generic computer components (i.e. processors, computers, displays, networks, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method add nothing that is not already present when the steps are considered separately. 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, dynamically adapting the number poled risk exposure components, setting trigger-flags, assigning parametric transfer of payments,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626